Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an election from a restriction requirement filed on August 15, 2022. There are twenty-one claims pending and nineteen claims under consideration. Claims 1-16, 32, 33, 35 and 36 have been cancelled. Claims 31 and 34 have been withdrawn as claims directed to a non-elected invention. Claims 37-41 are new. This is the first action on the merits. The present invention relates to ophthalmic compositions comprising semifluorinated alkanes which are useful in the treatment keratoconjunctivitis sicca and/or Meibomian gland dysfunction and symptoms associated therewith, which methods may provide for the enrichment of an ophthalmic tissue in the semifluorinated alkane. In some embodiments, the invention provides a method of delayed release of the semifluorinated alkane from the enriched ophthalmic tissue to the surface of the cornea and/or conjunctiva, and/or to the Meibomian glands.
Election of Group I was made with traverse in the reply filed on August 15, 2022. Applicants argued that the Examiners response was too generic and did not state specific reasons for the lack of a special technical feature or put forth an explicit explanation as to why unity of invention did not exist. The Examiner does not find this argument persuasive. It was explained in the restriction requirement that there was no unity of invention as the groups within the restriction requirement did not fall under one of the five groups seen in 37 C.F>R. 1.475(b). However, in the interest of providing clarity to the Applicants, the Examiner is providing a more detailed explanation.
In the opinion of the Examiner, the shared special technical feature in this application would be the compound which is present in all three groups, that of F(CF2)6(CH2)8H, otherwise known as F6H8. This is not a novel compound. In fact the compound is well known to treat a variety of diseases and disorders in and around the eye. Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of F6H8, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Steven, et. al., Journal of Ocular Pharmacology and Therapeutics (2015), 31(8), 498-503. The shared special technical of F6H8 feature lacks inventiveness or novelty over the prior art in that both the prior art and the shared special technical feature in the present invention are both used as an ophthalmic composition for the treatment of patients who suffer from keratoconjunctivitis sicca (dry eye disease) or symptoms thereof.
Therefore this restriction is considered proper and thus made FINAL.
Priority
U.S. Patent Application No.16/753,701, filed on 4/03/2020 is a national stage entry of PCT/EP2018/076908, International Filing Date: 10/03/2018 and claims priority from U.S. Provisional Patent Application 62/568,138, filed on 10/04/2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 16, 2020; August 20, 2020; November 4, 2021; and August 15, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-19, 21-30 and 37-41 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Steven, et. al., Journal of Ocular Pharmacology and Therapeutics (2015), 31(8), 498-503.
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
The instant application is directed towards increasing film tear thickness and/or increasing the lipid layer thickness by administering to the eye of a patient in need thereof an amount of an ophthalmic composition comprising F(CF2)6(CH2)8H (herein F6H8) and optionally (b) delayed release of F6H8 from the enriched ophthalmic tissue; wherein the ophthalmic composition is administered to the surface of the cornea and/or the conjunctiva in the form of liquid eye drops; and wherein the patient suffers from keratoconjunctivitis sicca (dry eye disease).
The prior art teaches an application for treating the evaporation of the tear film administering to the eye of a patient in need thereof an amount of an ophthalmic composition comprising F6H8 wherein the ophthalmic composition is administered to the surface of the cornea and/or the conjunctiva in the form of liquid eye drops; and wherein the patient suffers from keratoconjunctivitis sicca (dry eye disease). 
The prior art differs from the instant invention in that it is intended to “treat the evaporation of the tear film” while the instant application is intended to “increase film tear thickness and/or increase the lipid layer thickness.” The conclusion reached at the end of the prior art document was that significant beneficial effects in patients suffering from evaporative dye eye disease, using F6H8 in all the relevant parameters tested. Overall, F6H8 seems to be safe and effective in treating mild to moderate hyperevaporative dry eye disease. The prior art is silent as to whether in addition to treating the evaporation of the tear film, it also increases film tear thickness and/or increases the lipid layer thickness. 
The prior art is silent as to many of the limitations of the instant application, but some are clearly inherent features of administering the eye drops. For example, enriching ophthalmic tissue (claim 18); the composition consists of F6H8 and optionally up to 3 wt.% of 2-perfluorohexyloctane, based on the total weight of the composition (claim 19); the ophthalmic tissue enriched in F6H8 is the palpebral conjunctiva, the cornea, the Meibomian glands, the lacrimal glands and/or the bulbar conjunctiva (claim 21); the Meibomian glands comprise 0.0001 to 0.05 wt% of F6H8 (claim 22); the dry eye disease is due to Meibomian gland (claim 23); the patient is non-responsive to traditional physical methods of treating Meibomian Gland Dysfunction and/or is non-responsive to treatment with aqueous ophthalmic eye drop compositions (claim 24); wherein the composition is administered in a dose of a single drop per eye less than four times per day (claim 25); wherein the composition is administered in a dose of a single drop of 10-12 ul per eye two times per day (claim 26) wherein the patients administer eye drops up to four times a day in the prior art; the patient is characterized by at least 2 of the criteria selected from the group consisting of: (i) a total ocular surface disease index (OSDJ) of higher than 25; (11) a total corneal fluorescein staining (NEI scale) between 4 and 11; (iii) a Schirmer’s Test I greater than 5 mm; and (iv) an MGD score of higher than 3 (claim 27); the method is effective in treating (reducing) simultaneously the ocular surface damage of one or more comeal regions, and the symptoms of dryness of the patient, wherein the patient suffers from  Meibomian gland dysfunction, and/or the dry eye disease is due to Meibomian gland dysfunction (claim 28); the ocular surface damage of one or more corneal regions is selected from the group consisting of: (i) ocular surface damage of the total corneal region; 3 (ii) ocular surface damage of the central corneal region; (iii) ocular surface damage of the nasal corneal region; (iv) ocular surface damage of the temporal corneal region; and (v) combinations thereof (claim 29) or the one or more symptoms of dryness are selected from the group consisting of: (i) severity of dryness; (ii) blurred vision; (iii) — sensitivity of light; (iv) frequency of dryness; (v) awareness of dryness; and (vi) | any combination thereof (claim 30).
Some of these limitations are clearly stated in the prior art, for example the number of drops administered ( 1 drop); the number of times per day (up to four times a day) the drop(s) is/are administered and the duration of the treatment period (approximately six weeks). Other limitations one skilled in the art would infer to be inherent. For example, in both the instant application and the prior art, the eye drops are administered to a patient population suffering from dry eye disease. Additionally, the same pharmaceutical composition, F6H8, is being administered in the same amount of a single drop, up to four times a day. Therefore, while not stated in the prior art document, one skilled in the art would infer the same patient population (those who have dry eye disease) are administered the same pharmaceutical composition in the same or similar dosages, would have many of the same limitations such as the dry eye disease is due to Meibomian gland (claim 23); the patient is non- responsive to traditional physical methods of treating Meibomian Gland Dysfunction and/or is non-responsive to treatment with aqueous ophthalmic eye drop compositions (claim 24); the patient is characterized by at least 2 of the criteria selected from the group consisting of: (i) a total ocular surface disease index (OSDJ) of higher than 25; (11) a total corneal fluorescein staining (NEI scale) between 4 and 11; (iii) a Schirmer’s Test I greater than 5 mm; and (iv) an MGD score of higher than 3 (claim 27); the method is effective in treating (reducing) simultaneously the ocular surface damage of one or more comeal regions, and the symptoms of dryness of the patient, wherein the patient suffers from  Meibomian gland dysfunction, and/or the dry eye disease is due to Meibomian gland dysfunction (claim 28); the ocular surface damage of one or more corneal regions is selected from the group consisting of: (i) ocular surface damage of the total corneal region; 3 (ii) ocular surface damage of the central corneal region; (iii) ocular surface damage of the nasal corneal region; (iv) ocular surface damage of the temporal corneal region; and (v) combinations thereof (claim 29) or the one or more symptoms of dryness are selected from the group consisting of: (i) severity of dryness; (ii) blurred vision; (iii) — sensitivity of light; (iv) frequency of dryness; (v) awareness of dryness; and (vi) | any combination thereof (claim 30).
These specific limitations in the instant application are not stated within the prior art. However one skilled in the art would find these limitations inherent when administering the same chemical composition to the same patient population as is seen in the instant application.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Double Patenting
	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	Claims 17-30 and 37-41 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent Application No. 17/278,585 in view of Steven, et. al., Journal of Ocular Pharmacology and Therapeutics (2015), 31(8), 498-503. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent Application No. 17/278,585 embraces the instant claims 17-30 and 37-41 in view of Steven, et. al., Journal of Ocular Pharmacology and Therapeutics (2015), 31(8), 498-503. Please see the 103 obviousness rejection stated above.
A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); and In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Obviousness-type double patenting requires rejection of an application claim when the claimed subject matter is not patentably distinct from the subject matter claimed in a commonly owned patent, or a non-commonly owned patent but subject to a joint research agreement as set forth in 35 U.S.C. 103 (c)(2) and (3), when the issuance of a second patent would provide unjustified extension of the term of the right to exclude granted by a patent. See Eli Lilly & Co. v. Barr Labs., Inc., 251 F.3d 955, 58 USPQ2d 1869 (Fed. Cir. 2001); Ex parte Davis, 56 USPQ2d 1434, 1435-36 (Bd. Pat. App. & Inter. 2000).
One having ordinary skill in the art at the time of the invention would have noted that subject matter exists in both the instant invention and the copending applications that is not patentably distinct from each other. It has also been held that a prior art disclosed genus of useful compounds is sufficient to render prima facie obvious a species falling within a genus.  In re Susi, 440 F.2d 442, 169 USPQ 423, 425 (CCPA 1971), followed by the Federal Circuit in Merck & Co. v. Biocraft Laboratories, 847 F.2d 804, 10 USPQ 2d 1843, 1846 (Fed. Cir. 1989). 
This is a provisional non-statutory double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
	Claims 17-30 and 37-41  are rejected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699